NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 CESAR MONTES-ROBLES,                             No.   13-73983

                  Petitioner,                     Agency No. A095-808-818

   v.
                                                  MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Cesar Montes-Robles, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s continuous physical presence determination.

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider Montes-Robles’ contentions that the IJ

violated his due process rights because he did not raise these claims to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must

exhaust claims in administrative proceedings below).

      Substantial evidence supports the agency’s determination that Montes-

Robles failed to establish eligibility for cancellation of removal where the record

indicates that he accepted voluntary departure in lieu of removal proceedings,

breaking his accrual of continuous physical presence. See 8 U.S.C.

§ 1229b(b)(1)(A); Gutierrez, 521 F.3d at 1117-18 (substantial evidence supported

IJ’s determination that petitioner voluntarily departed in lieu of facing removal

proceedings); see also 8 U.S.C. § 1229a(c)(4)(B) (petitioner bears the burden of

showing eligibility). We reject Montes-Robles’ contention that the BIA’s analysis

was insufficient.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                 13-73983